Citation Nr: 1454416	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder; to include bipolar disorder, posttraumatic stress disorder, or depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In December 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for posttraumatic stress disorder (PTSD), in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

In December 2012, subsequent to the RO's September 2012 supplemental statement of the case (SSOC), the Veteran submitted an additional lay statement in support of his claim.  The Veteran's representative also submitted a waiver of the RO's initial consideration, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  

As discussed above, the Veteran's Virtual VA claims file includes his December 2012 hearing transcript.  Virtual VA also includes VA treatment records dated through August 2012; however, the RO considered these records in the September 2012 SSOC.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents.  

The merits of the claim for service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric disorder was previously considered and denied by the RO in a September 2003 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not perfect an appeal following the RO's issuance of an August 2005 statement of the case.  

2.  The evidence received since the September 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the September 2003 denial is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, in the decision below, the Board has reopened the Veteran's claim for service connection for an acquired psychiatric disorder, which represents a full grant of this benefit sought on appeal for that issue.  Thus, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Veteran previously filed a claim for service connection for an acquired psychiatric disorder in July 2001, which the RO denied in a September 2003 rating decision.  In that decision, the RO found no relationship between the Veteran's service and his variously diagnosed psychiatric disorders.  The service treatment records showed a January 1971 provisional diagnosis for depression, a January 1971 diagnosis for an emotionally unstable personality, and a February 1971 assessment for a character behavior disorder with recommendation for discharge.  The private treatment records showed treatment for bipolar disorder, PTSD, dysthymia or dysthymic disorder, substance abuse, depression, schizoid traits, psychotic symptoms, and personality disorder at various times from 1988 through 2002.  The Social Security Administration (SSA) records similarly reflected diagnoses for bipolar disorder, PTSD, dysthymia or dysthymic disorder, substance abuse, depression, affective disorder, and personality disorder.  The November 2002 VA examination further noted diagnoses of bipolar disorder, PTSD, substance abuse, major depressive disorder, and psychosis not otherwise specified.  The RO concluded that the Veteran's psychiatric disorder had existed prior to service and was not aggravated by his service.  

The RO notified the Veteran of the September 2003 rating decision in October 2003, and he did initiate an appeal with an October 2003 notice of disagreement.  The RO responded with an August 2005 statement of the case, but the Veteran did not file any substantive appeal.  Therefore, the September 2003 rating decision is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).  

The Veteran subsequently filed an application to reopen the claim in October 2011.  Since the September 2003 rating decision, VA treatment records document a September 2011 statement in support of his claim from staff psychiatrist Dr. J.C.V. at the Reno VAMC.  That statement indicates that, while the Veteran was diagnosed with a personality disorder in-service, that his symptomatology at that time was actually indicative of bipolar disorder.  Dr. J.C.V. further stated that the Veteran's current anger, mood instability, irritability, and depression had their onset during his service.  As previously noted, the RO had denied the initial July 2001 claim, in part, due to a finding that the Veteran's psychiatric disorder had preexisted his service.  As such, this additional evidence relates to a previously unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

Initially, the Board notes that the Veteran's January 2012 notice of disagreement argued that he sustained an in-service personal assault at Lackland Air Force Base.  The December 2011 VCAA notice did not address the alternative forms of evidence acceptable to corroborate in-service assault as a PTSD stressor.  Additionally, there appear to be outstanding records.  The April 1995 treatment records from St. Joseph's Community Hospital (Southwest Washington Medical Center) reflect the Veteran's report of hospitalization in 1972 for what that doctor interpreted as a brief psychotic episode related to his military experience.  Therefore, a remand is needed to provide the Veteran with proper notice and to contact him for his authorization to release these hospitalization records.  

Moreover, there remains some question as to whether the Veteran has any additional periods of service.  His DD 214 documents service in the Air Force, without foreign deployment, from September 1970 until his honorable discharge in March 1971.  However, the private treatment records consistently reflect his discussion of service in Southeast Asia during the Vietnam War.  In May 1995, the Veteran reported to his care providers at the Columbia River Mental Health Services that he re-enlisted in the Army, following his separation from the Air Force.  In February 1999, he reported serving in Vietnam from the age of 19 to 21 to the Western Medical Center.  However, in November 1995, the Pacific Gateway Hospital treatment record notes  his report of combat experience in Vietnam on a "freelance" basis, yet a December 2000 psychiatric consultation reflects his report of a dishonorable discharge after killing a Colonel.  The Veteran has continued to reference Vietnam service in his treatment with mental health care providers at the Reno VA Medical Center (VAMC), including Dr. J.C.V.  Therefore, a remand is required to verify any period of active service in the Army, including the character of discharge associated with that service, and to obtain the Veteran's complete service personnel records.  

Finally, as discussed above, the Veteran's current VA treatment records reflect diagnosis of bipolar disorder.  Since he filed his claim in October 2011, the Reno VAMC treatment records have also included diagnoses for PTSD, depressive disorder, and a personality disorder with a history of substance abuse.  VA regulations specifically prohibit service connection for congenital or developmental defects such as personality disorders, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  Additionally, for claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  

The Veteran had VA examinations in November 2002 and in December 2011.  The November 2002 VA examination report reflects diagnosis of PTSD, major depressive disorder, bipolar disorder, psychosis not otherwise specified, and substance abuse in remission.  However, the examiner did not provide any opinion on the etiology of the disorders, as that examination was ordered in relation to a pension claim.  The December 2011 VA examiner concurred with the diagnoses for bipolar disorder and substance abuse in remission, and made the additional diagnosis for a personality disorder.  She found no diagnosis for depressive disorder, psychosis, or PTSD.  

While the Veteran has argued that his in-service diagnosis for a personality disorder was inaccurate, the December 2011 examiner disagreed, finding his presentation at the examination consistent with a personality disorder.  She also offered a negative nexus opinion for the possibility of service connection for bipolar disorder based on the lack of treatment between the Veteran's 1971 separation from service and the early 1990s.  However, this contradicted her earlier citation to a natural history of bipolar disorder with onset in the late teens or early 20s, especially in light of the January 1971 in-service provisional diagnosis for depression.  She also did not consider whether depression, bipolar disorder, or PTSD could be a disease superimposed on the Veteran's personality disorder.  Additionally, the examiner's report did not address the diagnoses for PTSD and depression reflected the Reno VAMC treatment records  

Dr. J.C.V.'s September 2011 opinion also appears to lack a fully informed medical history.  That opinion only addresses the Veteran's diagnosis for bipolar disorder and cites the February 1971 recommendation for discharge, without referencing the January 28, 1971, psychological consultation.  That opinion is further based on the Veteran's lay statement reporting a lack of real problems prior to service, while he had specifically referenced difficulties because of illegal drug use as the reason he had joined the Air Force in that January 1971 psychological consultation.  Further, in April 2011, the Veteran had reported his Vietnam service to Dr. J.C.V. and that service has yet to be verified.  Therefore, Dr. J.C.V.'s opinion appears to be based on an incomplete medical history, and further fails to address service connection for depression or PTSD.  Accordingly, the Board finds that an additional medical opinion is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should send the Veteran a notice letter in connection with his claim for service connection for PTSD based, in part, on an alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide.

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  

2.  Subsequently, the AOJ should then take all appropriate steps to verify the Veteran's claimed stressor, to include contacting the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request complete service personnel records for the Veteran's period of active duty in the Air Force from September 1970 to March 1971 and any subsequent period of active duty in the Army.  

3.  The AOJ should contact NPRC, RMC, or any other appropriate location to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from September 1970 to March 1971, including any in-patient treatment.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the mental health records.  

4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for 1972 hospitalization records for a psychotic break.  

The AOJ should also secure any outstanding VA treatment records.  This request should specifically include records from the Reno VAMC for treatment since August 2012.  

5.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination for the purpose of determining the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.  

The examiner should identify all current psychiatric disorders.  

For each diagnosis identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise related thereto.  In rendering this opinion, the examiner should comment on the Veteran's diagnoses for bipolar disorder and depressive disorder reflected in the Reno VAMC treatment records.  

If the Veteran is diagnosed as having psychosis, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran experienced such a psychosis on or before March 30, 1972, (i.e., within one year after his March 30, 1971, discharge from active service).  In rendering this opinion, the examiner should discuss the Veteran's diagnosis for psychosis not otherwise specified at the November 2002 VA examination, the April 1995 treatment records from St. Joseph's Community Hospital reflecting the Veteran's report of hospitalization in 1972 for a brief psychotic episode related to his military experience, and any records recovered pursuant to this remand in relation to that 1972 hospitalization.  

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.  In rendering this opinion, the examiner should consider the January 1971 provisional diagnosis for depression and the December 2011 VA examiner's report that the natural history of bipolar disorder is onset in the late teens or early 20s.  

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or if he or she determines that a personal assault occurred in service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if conceded.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


